Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s orders dismissing these actions as frivolous or for failure to state a claim. We have reviewed the records and find that the appeals are frivolous. Accordingly, we dismiss the appeals for the reasons stated by the district court. Hurt v. Eighth Amendment; Hurt v. The American People; Hurt v. United States; Hurt v. United States; Hurt v. Bush; Hurt v. Dedley and Singletary, Inc.; Hurt v. Clinton; Hurt v. Jim Crow, Nos. 1:08-cv-00808-LMB-TCB; 1:08-cv-00913-LMB-TRJ; 1:08-cv-00914-LMB-TR J; 1:08-cv-00915-LMB-TCB; 1:08-ev-00916-LMB-JFA; 1:08-cv-00917-LMB-JFA; 1:08-cv-00918-LMB-TRJ; 1:08-cv-00944-LMB-JFA (E.D. Va. filed Sept. 9, 2008, entered Sept. 11, 2008; Sept. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.